Appeal by the defendant from a judgment of the Supreme Court, Kings County (Reichbach, J.), rendered September 9, 2002, convicting him of assault in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the People failed to timely turn over an audiotape of a pertinent 911 telephone call pursuant to Brady v Maryland (373 US 83 [1963]) is unpreserved for appellate review (see CPL 470.05 [2]). In any event, since the defendant knew of the evidence and its exculpatory nature well *404in advance of trial (see People v Doshi, 93 NY2d 499 [1999]), it was not Brady material (see People v Rodriguez, 223 AD2d 605, 606 [1996]; People v Banks, 130 AD2d 498, 499 [1987]).
Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Prudenti, P.J., Altman, Luciano and Adams, JJ., concur.